Title: From George Washington to an Anonymous Officer, 21 October 1776
From: Washington, George
To: Anonymous



[21 October 1776]

My Lord Sterling Complains, & so justly, of the want of Tents, & the Baggage belonging to his Brigade that I would have you enquire particularly into the matter and endeavour to have it sent on to the sevl Regiments now suffering at the White Plains for want of it.
Tell Genl Mifflin & Colo: Reed (in short let the Genl Officers below know) that some expedient must be fallen upon to bring off all the Flour that is not wanted for Mt Washington, as the Troops now in this Neighbourhood are sufferg for want, & only 700 Barrls at the White Plains & the like qty at the Saw Pitts (which more than probably is not to be Counted).
The Troops that March from the Bridge under Genls Heath & Sullivan had better proceed immediately on to the White Plains as their Halt will only occasion delay.
Many Articles I should think might with great ease and safety be transported from Spiten Devil to Dobs Ferry, as mentioned last Night to Colo. Putnam. this would save many Teams & facilitate the remove of stores &ca.
Inform Colo. Magaw that I shall depend upon his holding the Post at Mt Washington as long as a good Officer ought to do—Let Colo. Hutchinson whose Regiment (being water men) it was necessary to keep there know the Reasons of Magaws appointment to the Comd at that Post[.] Magaw must take care to have a Sufficient Stock of Provisions & Water laid in for the Men he has for the Garrison, and a vigilant watch must be kept.
If Colo. Magaw & Genl Green can devise any Plan to get the Boards remov’d to the Jerseys it woud be doing a good thing—perhaps they might be got right across from Spiten devil to the Hollow opposite where I had thoughts of making a Road if they could not be carried to Burdets Ferry.
The new Bridge to be taken up—& the intrenching tools to be sent on either by land or Water without fail.

Go: Washington

